OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [bj), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division. Whether, as a matter of substantive law, the determination of the career increment committee is final and binding in this instance is an issue which may be raised before the arbitrator.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.